Citation Nr: 1828188	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-42 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with opiate and alcohol use disorder, in excess of 70 percent from 
March 26, 2014.  

2.  Entitlement to a higher initial disability rating for traumatic brain injury (TBI) residuals, in excess of 10 percent from March 26, 2014.  

3.  Entitlement to a higher initial disability rating for degenerative lumbar disc disease with scar, in excess of 10 percent from March 26, 2014.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 2005 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the RO in San Diego, California, which granted service connection for PTSD and assigned a 70 percent initial rating, granted service connection for TBI residuals and assigned a 10 percent initial rating, and granted service connection for a back disability and assigned a 10 percent initial rating, each effective March 26, 2014 (date of claim for service connection).  

The issue of a higher initial rating for the back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from March 26, 2014, the 
service-connected PTSD has not been manifested by total occupational and social impairment.

2.  For the entire initial rating period from March 26, 2014, the residual TBI symptoms not attributable to psychiatric disability were mild memory loss, daily mild to moderate headaches with no prostrating attacks of migraine, and light sensitivity.


3.  For the entire initial rating period from March 26, 2014, TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "1" or a lower disability rating than that obtained when rated under a separate Diagnostic Code.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated for any part of the initial rating period from March 26, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for a disability rating in excess of 10 percent for TBI residuals have not been met or more nearly approximated for any part of the initial rating period from March 26, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the rating issues on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, the Veteran received VA examinations in April 2014, May 2014, and September 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).   

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 
70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  
In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014, the Board will not rely on GAF scores for rating purposes. 

Throughout the course of the appeal, the Veteran has contended generally that PTSD has been manifested by more severe symptoms or impairment than those contemplated by the 70 percent disability rating assigned.  A December 2014 statement reflects the Veteran wrote that symptoms of PTSD manifested as disorientation to time and place, persistent danger to self and others, and the intermittent inability to perform activities of daily living.  

After a review of all the evidence, lay and medical, for the initial rating period on appeal from March 26, 2014, the Board finds that the severity, frequency, and duration of the symptoms of the service-connected PTSD have not more nearly approximated total occupational and social impairment as required for a higher 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130. Specifically, a review of the relevant lay and medical evidence, including the VA treatment records and the April 2014 VA examination report, as well as the Veteran's lay statements, does not reveal that the Veteran has experienced total occupational and social impairment for the rating period from March 26, 2014. 
Specifically, the April 2014 VA examination report reflects the Veteran reported having friends and recent employment.  The April 2014 VA examiner assessed depression, anxiety, suspiciousness, panic attacks, flattened affect, disturbances of motivation and mood, difficult in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  The April 2014 VA examination report also reflects that the VA examiner did not discern any suicidal ideation, persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or space, impaired abstract thinking, obsessive rituals that interfere with routine activities, and/or near continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The April 2014 VA examiner also opined that PTSD manifested as occupational and social impairment with reduced reliability and productivity.  

While various October 2015 VA treatment records reflect the Veteran reported suicidal ideation with plan, hallucinations, and worsening depression, the same VA treatment records also reflect that the VA examiners assessed appropriate speech and language, congruent affect, orientation in all spheres, and that the Veteran was well-groomed.  The Veteran reported attending school online to finish a psychology degree.  See October 2015 VA treatment record.  A July 2017 VA Form 5655 "Financial Status Report" reflects the Veteran reported being married, having children, employment as a groundskeeper from February 2016 to September 2016, and current employment as a plumbing service technician, beginning in September 2016, demonstrating that the Veteran has not experienced total occupational and social impairment.  

In this case, the Board is able to differentiate the symptomatology of the service-connected PTSD from the service-connected TBI (see Mittleider v. West, 
11 Vet. App.181, 182 (1998)).  Specifically, the April 2014 VA examiner specifically attributed headaches, memory loss, and dizziness to the TBI.  

For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 70 for service-connected PTSD for the period on appeal from March 26, 2014.  Because the preponderance of the evidence is against a higher initial rating than 70 percent for this period, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for TBI

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).
Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.
Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

TBI residuals have been rated at 10 percent from March 26, 2014, under Diagnostic Code 8045, for residuals of TBI.  Throughout the course of the appeal, the Veteran has contended generally that TBI residuals have been manifested by more severe symptoms or impairment than those contemplated by the 10 percent disability rating assigned.  A December 2014 statement reflects the Veteran indicated that residual symptoms of the TBI included occasional difficulties communicating, trouble understanding others, impulsivity, and difficulties with information retention.  See December 2014 statement.  

In this case, PTSD has been rated as 70 percent disabling (as discussed above).  As the Veteran has a diagnosis of a mental disorder, under Diagnostic Code 8045 the Veteran's TBI residual emotional/behavioral dysfunction should be evaluated under 38 C.F.R. § 4.130.  38 C.F.R. § 4.124a.  The evidence of record reflects that the 70 percent PTSD rating includes the TBI symptoms of depression, anger, emotional issues, sleep disturbance, and insomnia.  See April 2014 VA examination report.  As such, separately rating these symptoms under Diagnostic Code 8045 would constitute improper pyramiding.  38 C.F.R. § 4.14.  

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the May 2014 VA TBI examination.  The first facet is memory, attention, concentration and executive functions.  The Board has considered whether the Veteran would be entitled to a higher disability rating for memory loss under Diagnostic Code 8045.  A level of severity of "1" has been assigned for the memory, attention, concentration, and executive functions facet, indicating that the examiner found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Specifically, in the May 2014 VA TBI examination report, the Veteran reported memory deficits without objective evidence.  A higher level of severity of "2" is not warranted unless an examiner finds evidence such as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

A level of severity of "0" has been assigned for the judgment facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "1" has been assigned for the social interaction facet, indicating that social interaction is occasionally inappropriate.  A higher level of severity of "2" is not warranted unless social interaction is frequently inappropriate.  While the VA TBI examiner assessed that the Veteran's social interactions are routinely appropriate, which would warrant a level of severity of "0," the Board finds a "1" is more appropriate due to the Veteran's PTSD-related outbursts of anger (see April 2014 VA examination report); however, as a severity of "1" denotes a 10 percent disability rating, it is more favorable for the Veteran to have his social interactions considered with the 70 percent PTSD rating. 

A level of severity of "0" has been assigned for the orientation facet, indicating that the examiner assessed that the Veteran is always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities).

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiner assessed such orientation to be normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS. 

A level of severity of "0" has been assigned for the subjective symptoms facet, indicating that the examiner found that subjective symptoms do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  

A level of severity of "1" has been assigned for the neurobehavioral effects facet, indicating one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A higher level of severity of "2" is not warranted unless an examiner finds one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  While the VA TBI examiner assessed that the Veteran's neurobehavioral effects did not interfere with workplace interaction or social interaction, which would warrant a severity of "0," again the Board finds a "1" is more appropriate due to the Veteran's PTSD-related outbursts of anger; however, once again, as a severity of "1" denotes a 10 percent disability rating, it is more favorable for the Veteran to have his social interactions considered with the 70 percent PTSD rating.

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas. 

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma; therefore, the evidence does not meet a total disability rating due to state of consciousness.

For the entire rating period on appeal, the Veteran's TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "1" or a lower disability rating than that obtained when rated under a separate Diagnostic Code.  As such, the preponderance of the evidence is against a rating in excess of 
10 percent for TBI residuals under Diagnostic Code 8045, and the appeal for a higher (40 percent) rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045. 

Other Residual TBI Symptoms

The Veteran has also been service connected for posttraumatic headaches rated 
as noncompensable (zero percent disabling).  The evidence of record reflects that the noncompensable headache rating, which is not on appeal before the Board, includes the headache symptoms of pain and sensitivity to light.  See May 2014 headache examination report.  While the Veteran's headaches have been considered under the noncompensable headache rating, the Board has considered whether the Veteran would be entitled to a higher disability rating for headaches under Diagnostic Code 8045.  

The Board finds that the weight of the evidence shows no more than mild interference with work, instrumental activities of daily living, or work, family, or other close relationships due to such symptomatology, which is consistent with the schedular criteria for a 10 percent rating for subjective symptoms of TBI residuals.  See, e.g., May 2014 VA examination report (reporting that the headache condition did not impact the ability to work).  While the September 2016 VA headache examination report reflects that headaches impacted the ability to work due to concentration difficulties, the VA treatment records and the May 2014 and September 2016 VA headache examination reports do not indicate that the headaches are manifested by prostrating attacks.  In addition, and as discussed above, a level of severity of "1" has been assigned for the memory, attention, concentration, and executive functions facet, indicating that the May 2014 VA examiner found evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  For these reasons, the daily mild to moderate headaches are appropriately rated under Diagnostic Code 8045. 

Regarding the residual symptom of tinnitus, the Board notes that the Veteran is in receipt of a separate 10 percent schedular rating for tinnitus under Diagnostic Code 6260 for the entire initial rating period.  Because tinnitus has already been contemplated by the separate 10 percent rating under Diagnostic Code 6260, the symptom may not be considered in rating TBI residuals under Diagnostic Code 8045.  38 C.F.R. § 4.14.

Extraschedular Referral Consideration 

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the initial rating issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record as to any higher initial rating issues on appeal for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice, which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the July 2017 VA Form 5655 "Financial Status Report" reflects employment as a groundskeeper from February 2016 to September 2016, and current employment as a plumbing service technician; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities. 


ORDER

An initial disability rating in excess of 70 percent for PTSD with opiate and alcohol use disorder is denied. 

An initial disability rating in excess of 10 percent for TBI residuals is denied.


REMAND

Higher Initial Rating for Back Disability 

Another remand is required in this case to ensure that there is a complete record upon which to decide the increased rating issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

In May 2014, the Veteran underwent a VA examination for the service-connected back disability.  At the May 2014 examination, the Veteran conveyed a history that included chronic back pain and incapacitating episodes.  Upon examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 70 degrees with pain, extension to 20 degrees with pain, bilateral flexion to 25 degrees with pain, and bilateral rotation to 30 degrees without pain, each with no additional loss of motion on repetitive use testing, and the examiner specifically indicated that there was no ankylosis.  Subsequently, a December 2014 statement reflects that the Veteran wrote that muscle spasms impacted daily tasks, to include to sit, stand, lift, and sleep.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint; however, it does not appear as though joint testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing was conducted at any of the May 2014 VA examination during the appeal period.  It addition, it is not clear whether the May 2014 VA examiner considered the Veteran's contention that muscle spasms impacted daily activities.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue on appeal.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA treatment for the service-connected back disability.  On remand, the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issues that are not already of record. 

Accordingly, the issue of a higher initial disability rating for a back disability is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected back disability, not already of record. 

2.  Schedule the appropriate VA orthopedic examination in order to assist in assessing level of severity of the service-connected back disability.  The VA examiner should provide the following:

Report the extent of the back disability symptoms in accordance with VA rating criteria. 

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the back disability.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. 

The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion. In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

3.  After completing all indicated development, the AOJ
should readjudicate the back rating issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


